DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-26, drawn to a flexible energy absorbing system, classified in A42B 3/12.
II. Claim 27, drawn to a method of manufacturing a flexible energy absorbing system, classified in B29C 45/0001.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make a materially different product such as wherein only one of the first plurality of cells comprises an elastomeric material.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable 
During a telephone conversation with Nicholas Transier on 22 June 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 27 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  (The specification recites: in paragraph [0008] WO 2012109381 A1 and WO 2015177747 A1; in paragraph [0011] WO 2010076257; and in paragraph [0042] WO 2010/076257.)  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 3-8, 16, and 20 are objected to because of the following informalities:
With Regards to Claim 3:  Claim 3 recites "one or more of the first axis and the second axis are not aligned with a surface normal in the system" on lines 1 to 2; recommend correcting this to read as "one or both[[more]] of the first axis and the second axis are not aligned with a surface normal in the system".
With Regards to Claim 4:  Claim 4 recites "one or more of the first axis or the second axis are aligned with a direction" on lines 1 to 2; recommend correcting this to read as "one or both[[more]] of the first axis and[[or]] the second axis are aligned with a direction".
With Regards to Claim 5:  Claim 5 recites "at least one cell in the first plurality of cells" on line 1; recommend correcting this to read as "at least one cell of[[in]] the first plurality of cells".
With Regards to Claim 6:  Claim 6 recites "at least one cell in the second plurality of cells" on line 1; recommend correcting this to read as "at least one cell of[[in]] the second plurality of cells".
With Regards to Claim 7:  Claim 7 recites "one or more of the first re-entrant geometry or the second geometry comprise" on lines 1 to 2; recommend correcting this to read as "one or both[[more]] of the first re-entrant geometry and[[or]] the second geometry comprise".
With Regards to Claim 8:  Claim 8 recites "cells in the first plurality of cells" on line 1; recommend correcting this to read as "cells of
With Regards to Claim 8:  Claim 8 recites "cells in the second plurality of cells" on line 2; recommend correcting this to read as "cells of[[in]] the second plurality of cells".
With Regards to Claim 16:  Claim 16 recites "cells in the second plurality of cells" on line 1; recommend correcting this to read as "cells of[[in]] the second plurality of cells".
With Regards to Claim 20:  Claim 20 recites "a second, body area" on line 2, which appears to be a typographical error; recommend correcting this to read as "a second[[,]] body area".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 3:  Instant claim 3 recites the limitation "one or both of the first axis and the second axis are not aligned with a surface normal in the system".  However, there is no clear indication from the claims as to the direction of said "surface normal", nor is there any guidance as to how they are "not aligned" with respect to said "surface normal" (i.e. not aligned parallel, not aligned perpendicular, not aligned at an angle).  As such, the limitation renders the claim indefinite because a person or ordinary skill in the art would not be appraised as to the intended scope of the claimed invention as there is no basis by which to ascertain the direction of a surface that is normal to the system, or as to how they first and second axis are not aligned thereto. 
With Regard to Claim 12:  Claim 12 recites the limitation "one or more edges of the system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  (In this case, the system as being claimed is not so defined as to be considered to inherently possess said "one or more edges".)
With Regards to Claim 21:  Claim 21 recites the limitation "the first area provides a higher level of protection than the second area" on lines 1 to 2.  In the instant case, the recitation of "proves a higher level of protection" renders the claim indefinite, because a person of ordinary skill in the art would not be adequately appraised as to what constitutes "a higher level of protection".  (In the instant case, for the purpose of examination, any structure that discloses "a body armor" {instant claim 19}, from which claim 21 depends, covering a first body area and a second body area {instant claim 20}, from which claim 21 depends, will be considered to meet the claimed limitation.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11, 15-17, 19-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bottlang et al. (US 2016/0353825 A1).
Regarding Claim 1:  Bottlang teaches a flexible energy-absorbing structure (ref. #100) comprising a plurality of hexagonal cells, and that some of the cells have generally flat cell sidewalls (ref. #102), and that some of the cells have sidewalls with one or more geometric perturbations (ref. #103) forming a reentrant geometry (figure 1, [0022]-[0025], [0027], [0029], and [0034] of Bottlang).  Bottlang also teaches that the energy-absorbing cellular structure can be formed from an elastomer ([0028] of Bottlang).
Regarding Claim 2:  Bottlang teaches that cells of the first plurality of cells are oriented along a first axis and cells of the second plurality of cells are oriented along a second axis, different from the first axis (figures 1, 7, [0022]-[0025], and [0032] of Bottlang).
Regarding Claim 3:  Bottlang teaches that one or both of the first axis and the second axis are not aligned with a surface normal to the system (figures 1, 7, and [0022]-[00254] of Bottlang
Regarding Claim 4:  Bottlang teaches that one or both of the first axis and the second axis are aligned with a direction in which an injection molding tool used to manufacture the system opens ([0028] of Bottlang).
Regarding Claim 5:  Bottlang teaches that at least one cell of the first plurality of cells comprises an anisotropic geometry along a different axis than the second axis ([0025] and [0039] of Bottlang).
Regarding Claim 6:  Bottlang teaches that at least one cell of the second plurality of cells comprises an anisotropic geometry along a different axis than the second axis ([0025] and [0039] of Bottlang).
Regarding Claim 7:  Bottlang teaches that one or both of the first re-entrant geometry and the second geometry comprise an internal cell wall re-entrant geometry (figures 1, 7, and [0025] of Bottlang).
Regarding Claim 8:  Bottlang teaches that cells of the first plurality of cells are located in a first area of the system and cells of the second plurality of cells are located in a second area of the system, different from the first area of the system (figures 1, 7, and [0025] of Bottlang).
Regarding Claim 11:  Bottlang teaches that the first area comprises a core area and the second area comprises an edge area surrounding the core area (figure 4 and [0026] of Bottlang).  (In the instant case, Bottlang discloses that multiple different geometric patterns can be used ([0026]), and that they can have an A/B/A type configuration (figure 4
Regarding Claim 15:  Bottlang teaches that the second geometry comprises a second re-entrant geometry, different from the first re-entrant geometry ([0025] and [0028] of Bottlang).
Regarding Claim 16:  Bottlang teaches that cells of the second plurality of cells comprise straight walls (figures 1 and 7 of Bottlang).
Regarding Claim 17:  Bottlang teaches that the elastomeric material comprises a strain rate sensitive material (e.g. elastomer) ([0028] of Bottlang)).
Regarding Claim 19:  Bottlang teaches that the flexible energy absorbing system comprises body armor ([0003] of Bottlang).
Regarding Claim 20:  Bottlang teaches that the first area is associated with a first body area to be protected and the second area is associated with a second body area to be protected, different from the first body area to be protected (figures 1, 7, [0003], [0022]-[0025] of Bottlang).  (In this case, since the system of Bottlang can be body armor, which is well-known to cover multiple and different body areas, and that the system has overlapping first area and second area, it would have been apparent to a person skilled in the art that the first area and the second area, while overlapping, can be associated to the first body area and second body area, respectively.)
Regarding Claim 21:  Bottlang teaches that the first area provides a higher level of protection than the second area (figures 1, 7, [0003], [0022]-[0025] of Bottlang).
Regarding Claim 22:  Bottlang teaches that the first body area is a relatively more vulnerable anatomical body area than the second body area ([0003] of Bottlang).  (In this case, since Bottlang discloses the system can be used as body armor, and it is 
Regarding Claim 23:  Bottlang teaches that the body armor comprises a knee protector, and the first body area comprises one or more of: a patella, a bony protrusions at an end of a tibia, and a bony protrusions at an end of a femur ([0003] of Bottlang).  (In the instant case, since Bottlang discloses that the system can be body armor, it clearly envisages use as a knee protector capable of having a first body area that comprises one or more of: a patella, a bony protrusions at an end of a tibia, and a bony protrusions at an end of a femur, as claimed.)
Regarding Claim 24:  Bottlang teaches that the body armor comprises a back protector, the first body area comprises a core spine area, and the second body area comprises an area further away from a spine than the core spine area ([0003] of Bottlang).  (In the instant case, since Bottlang discloses that the system can be body armor, it clearly envisages use as a back protector capable of having a first body area that comprises a core spine area, and a second body area that comprises an area further away from a spine than the core spine area, as claimed.)
Regarding Claim 25:  Bottlang teaches that the flexible energy absorbing system comprises a protective garment (e.g. body armor) ([0003]).
Regarding Claim 26:  Bottlang teaches a helmet comprising a flexible energy absorbing system, comprising: a first plurality of cells comprising a first re-entrant geometry; and a second plurality of cells comprising a second geometry, different from the first re-entrant geometry, wherein the first plurality of cells and the second plurality figure 1, [0003], [0022]-[0025], [0027]-[0029], and [0034] of Bottlang).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bottlang et al. (US 2016/0353825 A1) as applied to claims 1, 8, 19, and 20 above.
Bottlang is relied upon as stated above.
Regarding Claim 9:  Bottlang discloses the claimed flexible energy absorbing system, but does not explicitly recites that --the cells in the first area are packed at a different density than cells in the second area--.  However, it would have been obvious to have changed the size of the cells in the first area to have a different packing density that cells in the second area, since such a modification would have involved a mere change in the size of the cells.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).
Regarding Claim 10:  Bottlang discloses the claimed flexible energy absorbing system, but does not explicitly recites that --the cells in the first area are packed at a higher density than cells in the second area--.  However, it would have been obvious to See MPEP §2144.04(IV)(A).
Regarding Claim 12:  Bottlang discloses the claimed flexible energy absorbing system, but does not explicitly recite that --the cells in the second area are located closer to one or more edges of the system than cells in the first area--.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have rearranged the cells in the second area to be located closer to one or more edges of the system than cells in the first area, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP §2144.04(IV)(C).
Regarding Claim 13:  Bottlang discloses the claimed flexible energy absorbing system, but does not explicitly recite that --a geometry of the first plurality of cells and a geometry of the second plurality of cells gradually changes from the first re-entrant geometry in the first area to the second geometry in the second area--.   However, Bottlang further discloses that the system can comprise stacked and fused pre-formed sheets or cells ([0028] of Bottlang), and that the different cells can have different perturbations (geometries) ([0025] of Bottlang).  Therefore it would have been obvious to have changed the shape of the perturbations (geometry) of intermediate layers to have the geometry of the first plurality of cells gradually change to the geometry of the second plurality of cells, since such a modification would have involved a mere change See MPEP §2144.04(IV)(B).
Regarding Claim 14:  Bottlang discloses the claimed flexible energy absorbing system, but does not explicitly recite that --a packing density of the first plurality of cells and a packing density of the second plurality of cells gradually changes from a relatively higher packing density in the first area to a relatively lower packing density in the second area--.  However, Bottlang further discloses that the system can comprise stacked and fused pre-formed sheets or cells ([0028] of Bottlang), and that the different cells can have different perturbations (geometries) ([0025] of Bottlang).  Therefore, it would have been obvious have changed the shape the cells between the first plurality of cells and the second plurality of cells as to have a packing density that gradually changes from a relatively higher packing density to a relatively lower packing density, since such a modification would have involved a mere change in shape of the cells.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bottlang et al. (US 2016/0353825 A1) as applied to claim 1 above, and further in view of Bachner (US 5,918,309 A).
Bottlang is relied upon as described above.
Regarding Claim 18:  Bottlang failed to disclose --the system comprises a tensile layer attached to at least one of the first plurality of cells of the second plurality of cells
Bachner discloses a protective garment (ref. #10) of multi-component construction for covering and protecting vital portions of a body of a wearer, comprising a flexible and resilient sheet (ref. #34) having honeycomb structures, and body armor layers (ref. #32), which are secured to one another (abstract, figures 3 to 7B, [Col. 3: li. 41-54], [Col. 4: li. 30-49 and 58-65] of Bachner).  Bachner also discloses that the ballistic resistant construction of layers (ref. #32) selectively include a plurality of woven sheets constructed of high tensile strength fibers (which are considered equivalent to the claimed "tensile layer") ([Col. 5: li. 60-67] of Bachner).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the tensile layer of Bachner with the system of Bottlang in order to have --the system comprises a tensile layer attached to at least one of the first plurality of cells of the second plurality of cells--.  One of ordinary skill in the art would have been motivated to have combined the tensile layer of Bachner with the system of Bottlang, from the stand-point of having superior performance results of reducing blunt trauma forces received upon an underlying body ([Col. 5: li. 36-52] of Bachner).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781